 
EXHIBIT 10.67
 
THIRD AMENDMENT TO
SECURITIES PURCHASE AGREEMENT


This Third Amendment to Securities Purchase Agreement, dated as of October 7,
2015 (this “Amendment”), is entered into by and among Guardian 8 Corporation, a
Nevada corporation (the “Company”), Guardian 8 Holdings, a Nevada corporation
(“Parent”), and the investors listed on the signatory pages hereto (each
individually, a “Buyer”, and collectively the “Buyers”).


RECITALS:


A. The Company and the Buyers entered into that certain Securities Purchase
Agreement (the “Agreement”) dated May 27, 2014, and other Transaction Documents,
whereby Parent agreed to sell to Buyers, and Buyers agreed to purchase from
Parent, $7,000,000 of convertible senior secured Debentures.


B. On or about March 27, 2015, Buyers holding in excess of 65% of the
outstanding Debentures consented to amend the Agreement and other Transaction
Documents to (i) allow for up to an additional $5,000,000 of Debentures to be
issued by Parent pursuant to the Agreement, (ii) reduce the Debenture Conversion
Share price and Warrant Share price to $0.25, and (iii) otherwise conform the
Agreement and other Transaction Documents to reflect the intentions of the
resolutions made by the Buyers.
 
C. Effective June 2, 2015, Buyers holding in excess of 65% of the outstanding
Debentures consented to amend certain terms of the Agreement, Debentures and
other Transaction Documents to (i) extend the Maturity Date of the Debentures to
July 31, 2016, (ii) allow for the payment of Interest under the Debentures to be
made in restricted shares of Parent’s Common Stock, (iii) reduce the Debenture
Conversion Share price to $0.075, (iv) reduce the Warrant Share price to $0.10,
and (v) reduce the price per share relating to Forced Conversion Conditions to
$0.20 as relates to all Forced Conversions set forth in the Debenture
Agreements.


D. From June 2, 2015 through October 1, 2015, the Parent has sold $740,000 in
additional Debentures.
 
E. Effective August 3, 2015, Buyers holding in excess of 65% of the outstanding
Debentures consented to amend certain terms of the Agreement, Debentures and
other Transaction Documents to allow for the Parent to (i) raise up to
$1,000,000 in unsecured debt, in addition to continuing to seek investors to
purchase additional Debentures, and (ii) extend the time for the Parent and
Company to offer Debentures through September 30, 2015.


F. The parties to this Amendment wish to amend certain terms of the Agreement,
Debentures and other Transaction Documents to extend the time for the Parent and
Company to offer Debentures through March 1, 2016.
 
 
1

--------------------------------------------------------------------------------

 
 
G. Section 9(e) of the Agreement, as amended, requires Parent to receive the
consent of the Majority Holders of the aggregate number of Registrable
Securities issued pursuant to the Agreement and other Transaction Documents.


H. This Amendment shall become effective upon receipt of signatures from a
minimum of the Majority Holders.


NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties, intending to be legally bound, agree as follows:


1. Definitions. For the purposes of this Amendment, all capitalized terms used
in this Amendment that are not defined herein shall have the meanings ascribed
to such terms in the Agreement and other Transaction Documents.


2. Extension of Offering Expiration Date. The Buyers hereby consent to the
Parent and Company continuing to offer and sale up to the remaining Debentures
through March 1, 2016.
 
3. Enforceable Documents. Except as modified herein, the parties agree that all
terms and conditions of the Agreement and other Transaction Documents are and
shall remain in full force and effect.
 
4. Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Amendment will remain in full force and effect. Any provision of this
Amendment held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
5. Applicable Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of laws principles.
 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Amendment and of signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or electronically shall be deemed to be their original signatures for
all purposes.

 
7. Effective Date. This Amendment shall be effective upon receipt of signatures
from the Majority Holders.

 
SIGNATURE PAGES TO FOLLOW
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
Company, Parent and Buyers hereto as of the date first herein above written.


PARENT:
 
GUARDIAN 8 HOLDINGS,
a Nevada corporation


By: /s/ C. Stephen Cochennet                          
                                     
       C. Stephen Cochennet, CEO/President
 
COMPANY:
 
GUARDIAN 8 CORPORATION,
a Nevada corporation


By: /s/ C. Stephen Cochennet                               
                                  
 C. Stephen Cochennet, CEO/President




Buyers Signature Pages to Follow
 
 
3

--------------------------------------------------------------------------------

 
 
Buyers:
 
/s/ C. Stephen Cochennet                                      
/s/ James G. Miller                                                   
C. Stephen Cochennet
James G. Miller
($445,000 = 5.53%)
($50,000 = 0.70%)
       
/s/ Jim Nolton                                                          
 
Jim Nolton for Nolton Enterprises
 
 ($20,372.60 = 0.29%)
 



 








(Additional signatures to follow)
 
 
 
4

--------------------------------------------------------------------------------

 


Pinnacle Family Office Investments, L.P.
 
($962,500 = 13.47%)
     
By: /s/ Barry M. Kitt                                               
     
Name: Barry M. Kitt                                                
     
Title:   Manager, Pinnacle Family Office              
 
L.L.C. the General Partner of                     
 
Pinnacle Family Office Investments, L.P.
 
dba Pinnacle III Investments                    
         
CK Management, LLC
Atlas Allocation Fund, L.P.
($1,000,000 = 13.99%)
($1,000,000 = 13.99%)
   
By: /s/ Cary Luskin                                                 
By: /s/ Robert Alpert                                               
   
Name: Cary Luskin                                                  
Name: Robert Alpert                                                
   
Title:   Managing Member                                     
Title:   President of GP                                             
       
Calm Waters Partnership
Hard 4 Holdings LLC
($500,000 = 7.00%)
($250,000 = 3.50%)
   
By: /s/ Richard S. Strong                                       
By: /s/ Reid S. Walker                                             
   
Name: Richard S. Strong                                        
Name: Reid S. Walker                                              
   
Title:   Managing Partner                                       
Title:   Member                                                         
       
Brett Luskin
 
($50,000 = 0.70%)
     
/s/ Brett Luskin                                                        
         
Taylor Luskin
Cary Luskin
($50,000 = 0.70%)
($50,000 = 0.70%)
   
/s/ Taylor Luskin                                                     
/s/ Cary Luskin                                                         

                                                        
(Additional signatures to follow)
 
 
5

--------------------------------------------------------------------------------

 


Sandor Capital Master Fund
 
($200,000 = 2.80%)
     
By: /s/ John S. Lemak                                             
     
Name: John S. Lemak                                              
     
Title:   General Partner                                            
         
Vestal Venture Capital
 
($80,000 = 1.12%)
     
By: /s/ Allan R. Lyons                                            
     
Name: Allan R. Lyons                                             
     
Title:   Managing Member of the Managing GP 
         
JSL Kids Partners
 
($50,000 = 0.70%)
     
By: /s/ John S. Lemak                                              
     
Name: John S. Lemak                                              
     
Title:   General Partner                                            
         
Cradle Rock LLC
William M. Stern Revocable Trust
($25,000 = 0.35%)
($20,000 = 0.28%)
   
By: /s/ William M. Stern                                         
By: /s/ William M. Stern                                          
   
Name: William M. Stern                                          
Name: William M. Stern TTEE                               
   
Title:   M.P.                                                               
Title:   TTEE                                                             



 
6

--------------------------------------------------------------------------------

 